Exhibit 10.1

 

AMENDMENT NO. 1, CONSENT, WAIVER AND AGREEMENT dated as of September 24, 2004
(this “Amendment”), to the First Lien Credit Agreement dated as of March 29,
2004 (the “Credit Agreement”), among ATP OIL & GAS CORPORATION (the “Borrower”),
the Lenders (as defined therein) and CREDIT SUISSE FIRST BOSTON, as
administrative agent (in such capacity, the “Administrative Agent”) and as
collateral agent (in such capacity, the “Collateral Agent”) for the Lenders.

 

A. Pursuant to the Credit Agreement, the Lenders have extended credit to the
Borrower.

 

B. The Borrower has requested that the Lenders make Additional Term Loans (as
defined below) to the Borrower on the Additional Term Loan Closing Date (as
defined below), in an aggregate principal amount of $35,000,000, subject to the
terms and conditions set forth herein.

 

C. The Borrower has informed the Administrative Agent that it intends to
repurchase in privately negotiated transactions, terminate and cancel 1,926,837
of the outstanding Second Lien Facility Warrants for an aggregate purchase price
not to exceed $11,561,022 (the “Warrant Repurchase”), and has further requested
that the Lenders consent to the Warrant Repurchase and waive compliance by the
Borrower with certain provisions of the Credit Agreement in connection
therewith.

 

D. The Borrower has further requested certain amendments to the Credit Agreement
as set forth herein.

 

E. Certain amendments to the Intercreditor Agreement are necessary in connection
with the making of the Additional Term Loans.

 

F. The proceeds of the Additional Term Loans will be used by the Borrower to
effect the Warrant Repurchase, to pay fees and expenses incidental to the
Warrant Repurchase and this Amendment, and for general corporate purposes of the
Borrower.

 

G. The Lenders are willing to make the Additional Term Loans, to grant such
consent and waiver and to agree to such amendments on the terms and subject to
the conditions set forth herein.

 

H. Capitalized terms used but not defined herein shall have the meanings
assigned to them in the Credit Agreement.



--------------------------------------------------------------------------------

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

 

SECTION 1. Defined Terms. As used in this Amendment, the following terms shall
have the meanings set forth below:

 

“Additional Term Loan Commitment” shall mean, with respect to each Lender, the
commitment of such Lender to make Additional Term Loans on the Additional Term
Loan Closing Date as set forth on Schedule I hereto.

 

“Additional Term Loans” shall mean the term loans made by the Lenders to the
Borrower pursuant to Section 2(a) hereof, the terms and provisions of which
shall be, except as otherwise set forth herein, identical to the existing Term
Loans.

 

SECTION 2. Additional Term Loans. (a) Subject to the terms and conditions set
forth herein and relying upon the representations and warranties set forth
herein and in the other Loan Documents, each Lender agrees, severally and not
jointly, to make an Additional Term Loan to the Borrower on the Additional Term
Loan Closing Date in a principal amount not to exceed its Additional Term Loan
Commitment. Amounts paid or prepaid in respect of Additional Term Loans may not
be reborrowed.

 

(b) The Additional Term Loan Commitments shall automatically terminate upon the
earlier to occur of (a) the making of the Additional Term Loans on the
Additional Term Loan Closing Date and (b) 5:00 p.m., New York City time, on
September 29, 2004.

 

(c) Unless the context shall otherwise require, the terms “Term Loans” and
“Loans” as used in the Credit Agreement shall include the Additional Term Loans,
and the term “Lenders” as used herein and in the Credit Agreement shall include
each person that has an Additional Term Loan Commitment or that has made an
Additional Term Loan (other than any such person that has ceased to be a party
to the Credit Agreement pursuant to an Assignment and Acceptance).

 

SECTION 3. Consent and Waiver. (a) The Lenders hereby consent to the Warrant
Repurchase and hereby waive compliance by the Borrower with the provisions of
Section 6.06 of the Credit Agreement to the extent (but only to the extent)
necessary to permit the Borrower to consummate the Warrant Repurchase.

 

(b) For greater certainty, the amount of the Warrant Repurchase shall not be
counted against the new Restricted Payment basket contemplated by Section 4(f)
hereof.

 

SECTION 4. Amendments. (a) The definition of the term “Alternate Base Rate” set
forth in Section 1.01 of the Credit Agreement is hereby amended by amending and
restating the first sentence thereof to read as follows:

 

““Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greater of (a) the Prime Rate in effect on such day and (b) the Federal Funds
Effective Rate in effect on such day plus ½ of 1.00%.”.

 

2



--------------------------------------------------------------------------------

(b) The definition of the term “Applicable Percentage” set forth in Section 1.01
of the Credit Agreement is hereby amended and restated in its entirety to read
as follows:

 

““Applicable Percentage” shall mean, for any day (a) with respect to any
Eurodollar Term Loan, 6.25%, or (b) with respect to any ABR Term Loan, 5.25%.”.

 

(c) The definition of the term “LIBO Rate” set forth in Section 1.01 of the
Credit Agreement is hereby amended by deleting the second proviso at the end
thereof in its entirety, and by deleting the semicolon at the end of the first
proviso thereof and substituting therefor a period.

 

(d) Effective upon the making of the Additional Term Loans on the Additional
Term Loan Closing Date, the table appearing in Section 2.11 (Repayment of
Borrowings) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

Repayment Date

--------------------------------------------------------------------------------

 

Amount

--------------------------------------------------------------------------------

June 30, 2004

  $     375,000

September 30, 2004

  $     462,500

December 31, 2004

  $     462,500

March 31, 2005

  $     462,500

June 30, 2005

  $     462,500

September 30, 2005

  $     462,500

December 31, 2005

  $     462,500

March 31, 2006

  $     462,500

June 30, 2006

  $     462,500

September 30, 2006

  $     462,500

December 31, 2006

  $     462,500

March 31, 2007

  $     462,500

June 30, 2007

  $     462,500

September 30, 2007

  $     462,500

December 31, 2007

  $     462,500

March 31, 2008

  $     462,500

June 30, 2008

  $44,421,875

September 30, 2008

  $44,421,875

December 31, 2008

  $44,421,875

Maturity Date

  $44,421,875

 

(e) Section 6.04(h) of the Credit Agreement is hereby amended by replacing the
amount “$10,000,000” in clause (i) of the proviso thereto with the amount
“$25,000,000”.

 

3



--------------------------------------------------------------------------------

(f) Section 6.06(a) of the Credit Agreement is hereby amended (i) by deleting
the word “and” at the end of clause (iii) of the proviso thereto and
substituting therefor a comma, and (ii) by inserting the following at the end of
clause (iv) thereof:

 

“and (v) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, the Borrower may make other Restricted
Payments under this clause (v) in an amount not to exceed $5,000,000 in any
fiscal year.”.

 

(g) Section 6.12 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

“SECTION 6.12. Interest Coverage Ratio. Permit the Interest Coverage Ratio for
any period of four consecutive fiscal quarters, in each case taken as one
accounting period, ending on the last day of any fiscal quarter (commencing with
the fiscal quarter ending on June 30, 2004) to be less than 2.50 to 1.00.”.

 

(h) The table appearing in Section 6.13 (Maximum Leverage Ratio) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

 

Date or Period

--------------------------------------------------------------------------------

  

Ratio

--------------------------------------------------------------------------------

Closing Date through June 30, 2004

   3.25 to 1.00

Thereafter

   3.00 to 1.00

 

(i) Section 6.15 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

“SECTION 6.15. Minimum Asset Coverage Ratios. (a) Permit (i) the Proved Reserve
Coverage Ratio at June 30 or December 31 of any fiscal year to be less than 2.5
to 1.0 or (ii) the PDP Coverage Ratio at June 30 or December 31 of any fiscal
year to be less than 0.5 to 1.0 (in the case of each of clauses (i) and (ii),
commencing on June 30, 2004).

 

(b) Permit the Debt to Reserve Amount at the end of any fiscal year (commencing
with the fiscal year ending on December 31, 2004) to be greater than $2.50.”.

 

SECTION 5. Amendment Fee. The Borrower agrees to pay to the Administrative Agent
for the account of each Lender that executes and delivers a copy of this
Amendment to the Administrative Agent (or its counsel) at or prior to 2:00 p.m.,
New York City time, on September 27, 2004 (the “Signing Date”), an amendment fee
(the “Amendment Fee”) in an amount equal to 0.50% of the aggregate principal
amount of the Loans of such Lender outstanding under the Credit Agreement as of
the Signing Date, after giving effect to the making of Additional Term Loans on
such date. The Amendment Fee shall be payable in immediately available funds on
the Amendment Effective Date (as defined below). Once paid, the Amendment Fee
shall not be refundable.

 

4



--------------------------------------------------------------------------------

SECTION 6. Representations and Warranties. To induce the other parties hereto to
enter into this Amendment, the Borrower represents and warrants to the
Administrative Agent, the Collateral Agent and each of the Lenders that, as of
the Amendment Effective Date:

 

(a) This Amendment has been duly authorized, executed and delivered by the
Borrower and each of the Subsidiary Guarantors and the Credit Agreement, as
amended hereby, constitutes a legal, valid and binding obligation of the
Borrower, and this Amendment constitutes a legal, valid and binding obligation
of the Borrower and each Subsidiary Guarantor.

 

(b) The representations and warranties set forth in Article III of the Credit
Agreement are true and correct in all material respects on and as of the
Amendment Effective Date with the same effect as though made on and as of the
Amendment Effective Date, except to the extent such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties were true and correct in all material respects as
of such earlier date).

 

(c) No Default or Event of Default has occurred and is continuing.

 

SECTION 7. Other Agreements. The Lenders hereby authorize the Collateral Agent,
in its capacity as First Lien Collateral Agent under the Intercreditor
Agreement, to enter into an amendment to the Intercreditor Agreement in
substantially the form of Annex I hereto (the “Intercreditor Agreement
Amendment”).

 

SECTION 8. Effectiveness. (a) This Amendment shall become effective as of the
date (the “Amendment Effective Date”) occurring on or prior to September 29,
2004, that the following conditions are satisfied:

 

(i) The Administrative Agent shall have received the Amendment Fee.

 

(ii) The Administrative Agent shall have received counterparts of this Amendment
that, when taken together, bear the signatures of (i) the Borrower, (ii) the
Subsidiary Guarantors and (iii) each Lender (after giving effect to any prior or
concurrent assignment by Lenders, whether pursuant to Section 2.21 of the Credit
Agreement or otherwise).

 

(b) The obligations of the Lenders with Additional Term Loan Commitments to make
Additional Term Loans are subject to the satisfaction of each of the following
conditions on the date, occurring on or prior to September 29, 2004, of such
Borrowing (such date, the “Additional Term Loan Closing Date”):

 

(i) The Administrative Agent shall have received a notice of the Borrowing of
the Additional Term Loans that satisfies the requirements of Section 2.03 of the
Credit Agreement (with the reference to the Closing Date in the first sentence
thereof deemed to be a reference to the Additional Term Loan Closing Date and it
being understood and agreed that the reference in footnote 1 in the form of
Borrowing Request to only 97% of the principal amount of the Borrowing being
advanced to the Borrower shall not be applicable to such Borrowing).

 

5



--------------------------------------------------------------------------------

(ii) The representations and warranties set forth in Article III of the Credit
Agreement and in each other Loan Document shall be true and correct in all
material respects on and as of the date of such Borrowing with the same effect
as though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date.

 

(iii) (A) The Borrower and each other Loan Party shall be in compliance with all
the terms and provisions set forth herein, in the Credit Agreement and in each
other Loan Document on its part to be observed or performed at or prior to the
time of such Borrowing, (B) the Borrower shall be in pro forma compliance with
the covenants set forth in Sections 6.12, 6.13, 6.14 and 6.15 of the Credit
Agreement as of the last day of the most recently ended fiscal quarter after
giving effect to the making of the Additional Term Loans and (C) at the time of
and immediately after such Borrowing, no Event of Default or Default shall have
occurred and be continuing.

 

(iv) The Administrative Agent shall have received, on behalf of itself and the
Lenders, a favorable written opinion of (A) Jackson Walker L.L.P., counsel for
the Borrower, in form and substance reasonably satisfactory to the
Administrative Agent, and (B) each local counsel listed on Schedule II hereto,
in form and substance reasonably satisfactory to the Administrative Agent, in
each case (x) dated the Additional Term Loan Closing Date, (y) addressed to the
Administrative Agent and the Lenders and (z) covering such other matters
relating to this Amendment and the transactions contemplated hereby as the
Administrative Agent shall reasonably request, and the Borrower hereby requests
such counsel to deliver such opinions.

 

(v) All legal matters incident to this Amendment and to the Borrowing of the
Additional Term Loans shall be satisfactory to the Lenders and to the
Administrative Agent.

 

(vi) The Administrative Agent shall have received (A) a certificate, dated the
Additional Term Loan Closing Date and signed by the Secretary or Assistant
Secretary of each Loan Party, certifying that (1) except as set forth on any
schedule attached thereto, the certificate or articles of incorporation of such
Loan Party previously delivered on the Closing Date (or such later date on which
such person became a Loan Party) have not been amended since the date of such
delivery, (2) except as set forth on any schedule attached thereto, the by-laws
of such Loan Party as in effect and delivered on the Closing Date (or such later
date on which such person became a Loan Party) have not been amended since the
date of such delivery, (3) attached thereto is a true and complete copy of
resolutions duly adopted by the Board of Directors or other equivalent governing
body of such Loan Party authorizing the Warrant Repurchase and the execution,
delivery and performance of this Amendment,

 

6



--------------------------------------------------------------------------------

the amendment to the Second Lien Credit Agreement being entered into
concurrently herewith, and the Intercreditor Agreement Amendment, and, in the
case of the Borrower, the Borrowings of the Additional Term Loans, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect, (4) attached thereto is a certificate as to the good standing of
such Loan Party as of a recent date by the Secretary of State (or other similar
official) of the jurisdiction of its organization, and (5) as to the incumbency
and specimen signature of each officer executing this Amendment, the
Intercreditor Agreement Amendment or any other document delivered in connection
therewith on behalf of such Loan Party; (B) a certificate of another officer as
to the incumbency and specimen signature of the Secretary or Assistant Secretary
executing the certificate pursuant to clause (A) above; and (C) such other
documents as the Lenders or the Administrative Agent may reasonably request.

 

(vii) The Administrative Agent shall have received a certificate, dated the
Additional Term Loan Closing Date and signed by a Financial Officer of the
Borrower, confirming compliance with the conditions precedent set forth in
paragraphs (ii) and (iii) of this Section 8(b).

 

(viii) The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Additional Term Loan Closing Date, including,
to the extent invoiced, reimbursement or payment of all reasonable out-of-pocket
expenses required to be reimbursed or paid by the Borrower hereunder or under
any other Loan Document.

 

(ix) The Security Documents shall be in full force and effect on the Additional
Term Loan Closing Date, and each document (including each Uniform Commercial
Code financing statement and each recordation of modifications to the Mortgages
reflecting, among other things, the making of the Additional Term Loans)
required by law or reasonably requested by the Collateral Agent to be filed,
registered or recorded in order to create or continue in favor of the Collateral
Agent for the benefit of the Secured Parties a valid, legal and perfected
first-priority Lien on, and security interest in, the Collateral (subject to any
Liens expressly permitted by Section 6.02 of the Credit Agreement) shall have
been delivered to the Collateral Agent. The Pledged Collateral (as defined in
the Guarantee and Collateral Agreement) shall be duly and validly pledged under
the Guarantee and Collateral Agreement to the Collateral Agent for the benefit
of the Secured Parties, and certificates representing such Pledged Collateral,
accompanied by instruments of transfer and stock powers endorsed in blank, shall
have been delivered to the Collateral Agent.

 

(x) The Collateral Agent shall have received a certificate, dated the Additional
Term Loan Closing Date and signed by a Responsible Officer of the Borrower,
certifying that, except as set forth on any schedule attached

 

7



--------------------------------------------------------------------------------

thereto, the information set forth on the Perfection Certificate is complete,
correct and accurate as of the Additional Term Loan Closing Date.

 

(xi) The Intercreditor Agreement Amendment shall have been duly authorized,
executed and delivered by the Borrower, the Subsidiary Guarantors and the Second
Lien Collateral Agent (as defined therein).

 

SECTION 9. Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders, the
Collateral Agent or the Administrative Agent under the Credit Agreement or any
other Loan Document, and shall not alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle any Loan Party to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document in similar or different circumstances. This Amendment shall
apply and be effective only with respect to the provisions of the Credit
Agreement specifically referred to herein. After the date hereof, any reference
to the Credit Agreement shall mean the Credit Agreement, as modified hereby.
This Amendment shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.

 

SECTION 10. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same contract. Delivery
of an executed counterpart of a signature page of this Amendment by facsimile
transmission shall be as effective as delivery of a manually executed
counterpart hereof.

 

SECTION 11. Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 12. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

 

SECTION 13. Expenses. The Borrower agrees to reimburse the Administrative Agent
for all reasonable out-of-pocket expenses incurred in connection with this
Amendment, including the reasonable fees, charges and disbursements of Cravath,
Swaine & Moore LLP, counsel for the Administrative Agent.

 

SECTION 14. Acknowledgment of Subsidiary Guarantors. Each of the Subsidiary
Guarantors hereby acknowledges receipt and notice of, and consents to the terms
of, this Amendment, and affirms and confirms its guarantee of the Obligations
and, if applicable, the pledge of and/or grant of a security interest in its
assets as Collateral to

 

8



--------------------------------------------------------------------------------

secure the Obligations, all as provided in the Guarantee and Collateral
Agreement and the other Security Documents as originally executed, and
acknowledges and agrees that such guarantee, pledge and/or grant of security
interest continue in full force and effect in respect of, and to secure, the
Obligations under the Credit Agreement, as amended hereby, and the other Loan
Documents and that such Obligations shall include all Obligations in respect of
the Additional Term Loans.

 

[Remainder of page intentionally left blank]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

ATP OIL & GAS CORPORATION,

By

 

/s/ T. Paul Bulmahn

--------------------------------------------------------------------------------

    Name: T. Paul Bulmahn     Title: President

 

ATP ENERGY, INC.,

By

 

/s/T. Paul Bulmahn

--------------------------------------------------------------------------------

    Name: T. Paul Bulmahn     Title: President

 

ATP OIL & GAS (UK) LIMITED,

By

 

/s/ T. Paul Bulmahn

--------------------------------------------------------------------------------

    Name: T. Paul Bulmahn     Title: Director

 

ATP OIL & GAS (NETHERLANDS) B.V.,

By:

 

/s/ John. E. Tschirhart

--------------------------------------------------------------------------------

    Name: John E. Tschirhart     Title: Managing Director

 

10



--------------------------------------------------------------------------------

CREDIT SUISSE FIRST BOSTON,

acting through its Cayman Islands branch, individually, and as Administrative
Agent and Collateral Agent,

By

 

/s/ James P. Moran

--------------------------------------------------------------------------------

    Name: James P. Morgan     Title: Director

By

 

/s/ Vanessa Gomez

--------------------------------------------------------------------------------

    Name: Vanessa Gomez     Title: Associate